SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT
 
This Second Amendment to Stock Purchase Agreement (“Second Amendment”) is
entered into as of July 16, 2008 by and among Fine Lake International Limited, a
company organized under the laws of the British Virgin Islands (“Buyer”) and a
wholly-owned subsidiary of China Water and Drinks Inc., a Nevada corporation
(“CWD”), CWD, and Peter Ng and Connie Leung, the shareholders (jointly, the
“Sellers” and individually, a “Seller”) of Pilpol (HK) Biological Limited, a
Hong Kong company (“Pilpol”) that owns and operates Naning Taoda Drink Company
Limited, a PRC company.
 
WHEREAS, Buyer, CWD, and the Sellers are contracting parties to that certain
Stock Purchase Agreement, dated as of June 15, 2007 (the “Original Agreement”),
pursuant to which Buyer purchased 100% of the outstanding equity of Pilpol (the
“Shares”);
 
WHEREAS, Buyer, CWD, and the Sellers are contracting parties to that certain
Amendment No. 1 to Stock Purchase Agreement, dated as of August 15, 2007 (the
“First Amendment”), pursuant to which the parties thereto amended the Original
Agreement (the Original Agreement as amended by the First Amendment is referred
to herein as the “Agreement”);
 
WHEREAS, Section 7.04 of the Agreement provides that the Agreement may be
amended in a written instrument signed by the parties thereto or their
respective successors and assigns; and
 
WHEREAS, Buyer, CWD, and the Sellers desire to amend certain provisions of the
Agreement on the terms and conditions set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Definitions.All terms used in this Second Amendment not otherwise defined
herein shall have the same meanings as in the Agreement. The Recitals above
shall be incorporated into and shall form a part of this Second Amendment.
References to sections and Articles in this Second Amendment shall mean the
sections and Articles of the Agreement unless otherwise stated.
 
2.  Effective Date. Upon execution of this Second Amendment, all of the
provisions in this Second Amendment amending and supplementing the Agreement
shall become effective and binding upon the parties commencing on and after the
date first stated above.
 
3.  Amendments to the Agreement. On and after the date first stated above, the
following amendments and supplements shall apply to the Agreement:
 
1

--------------------------------------------------------------------------------


 

a.  
The Agreement shall be supplemented by the addition of the following defined
terms to Section 1.01 of the Agreement:

 
“Converted Shares” has the meaning set forth in Section 2.04 hereof.
 
“Effective Time” has the meaning set forth in Section 1.3 of the Merger
Agreement.
 
“Merger” has the meaning set forth in the Recitals to the Merger Agreement.   
 
“Merger Agreement” means that certain Agreement and Plan of Merger and
Reorganization dated as of May 19, 2008 by and among Heckmann Corporation, a
Delaware corporation, Heckmannn Acquisition II Corporation, a Delaware
corporation, and CWD.
 

b.  
Section 2.04 of the Agreement shall be amended and restated in its entirety as
follows:

 
“SECTION 2.04. Stock Consideration; Lock-up.
 
(a) Reasonably promptly after July 16, 2008 (the “Stock Consideration Payment
Date”), CWD shall issue to the Sellers and Buyer shall deliver to the Sellers
the Stock Consideration, which shall consist of 1,523,578 shares of CWD Common
Stock. The certificates representing the shares of CWD Common Stock comprising
the Stock Consideration shall bear the legend set forth in Section 3.13.
 
(b) Prior to the Effective Time of the Merger, either Seller may sell, transfer
or otherwise dispose of the shares of CWD Common Stock comprising the Stock
Consideration, provided that, (1) in the case of a sale, transfer or other
disposition, other than a sale, transfer or disposition pursuant to Rule 144
under the Securities Act, the transferee makes the representations and
warranties in Sections 3.10, 3.11, 3.12 and 3.13 hereof, agrees to be bound by
the terms hereof, and agrees to effect any sale, transfer or other disposition
of the shares of CWD Common Stock received from either Seller through Credit
Suisse Securities (USA) LLC; or (2) in the case of a sale, transfer or other
disposition pursuant to Rule 144 under the Securities Act of 1933, any such
sale, transfer or other disposition is made through Credit Suisse Securities
(USA) LLC, is in compliance with the requirements of Rule 144 under the
Securities Act, and is accompanied by an opinion of counsel reasonably
satisfactory to CWD that the transfer may be effected in accordance with U.S.
securities and any other applicable laws.
 
2

--------------------------------------------------------------------------------


(c) In the event that any Seller elects to convert all or any portion of the
shares of CWD Common Stock included in the Stock Consideration into shares of
Heckmann Corporation’s common stock at the Effective Time of the Merger pursuant
to the Merger Agreement (the “Converted Shares”), each of the Sellers hereby
agrees that such Seller shall not sell, transfer or otherwise dispose of fifty
percent (50%) of the Converted Shares for a period of one (1) year from the date
such Seller receives the Converted Shares.”
 
4.  No Change. Except as provided by this Second Amendment, none of the rights,
obligations, terms, or conditions in the Agreement are amended, modified or
otherwise changed by this Second Amendment and after the Amendment Date, this
Second Amendment and the Agreement shall be read as one document.
 
5.  Governing Law. This Second Amendment shall be governed and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof.
 
6.  Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
[Signatures on the next page]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto through their respective authorized
signatories have executed this Second Amendment to Stock Purchase Agreement as
of the date first stated above.
 


BUYERS


FINE LAKE INTERNATIONAL LIMITED
a British Virgin Islands company
 
By: /s/ Xu Hong Bin                                    
Name: Xu Hong Bin                                     
Title: Director                                _____    


CWD


CHINA WATER AND DRINKS INC.
a Nevada corporation


By: /s/ Xu Hong Bin                                    
Name: Xu Hong Bin                                     
Title: President                                             


SELLERS


Shareholders of Pilpol (HK) Biological Limited


/s/ Peter Ng                                         
Peter Ng


/s/ Connie Leung                                         
Connie Leung


4

--------------------------------------------------------------------------------





